Citation Nr: 0534826	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-25 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
October 1958.  

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the claims of 
entitlement to service connection for a stomach disorder and 
entitlement to service connection for nerves.  

In September 2005, the veteran presented personal testimony 
before the undersigned Veterans Law Judge at a video-
conference hearing.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The medical record does not contain a diagnosis of a 
current stomach disorder.  

3.  The medical record does not contain a diagnosis of a 
current psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
stomach disorder have not been met.  See 38 U.S.C.A. §§ 1110, 
1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303, 3.304 (2005).  

2.  The criteria for entitlement to service connection for an 
acquired psychiatric disorder have not been met.  See 38 
U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA as it applies to 
each issue on appeal in correspondence dated in June 2003, 
July 2003, September 2003, October 2003, and July 2005, in 
which it provided the veteran with an explanation of how VA 
would assist him in obtaining necessary information and 
evidence.  The veteran has been made aware of the information 
and evidence necessary to substantiate his claims and has 
been provided opportunities to submit such evidence.  A 
review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  He has informed the RO where he has received 
his treatment for his disabilities and all pertinent 
treatment reports for the period of time at issue have been 
obtained and associated with the evidence.  He has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

Factual Background

The service medical records showed that the veteran 
complained of an upset stomach in January 1957.  A 
gastrointestinal series was negative.  The veteran also 
complained of stomach cramps in April 1958.  He complained of 
stomach trouble again in August 1958.  Service medical 
records are silent for any psychiatric complaints or 
findings.  The separation physical examination report dated 
in September 1958 noted no gastrointestinal or psychiatric 
abnormalities.

The non-VA treatment records, with dates beginning as early 
as April 1993, from D.A.K., M.D., showed treatment for 
various medical conditions.  The medical report dated in 
April 1993 showed that the veteran reported a medical history 
that was significant for peptic ulcer disease.  In October 
1994, the veteran presented for a complete examination.  The 
veteran did not have complaints relating to a psychiatric 
disorder of any kind.  The medical doctor did not list a 
psychiatric disorder as a medical problem suffered by the 
veteran.  The assessment was that the veteran had a history 
of peptic ulcer disease.  The last medical report received 
from D.A.K., M.D. was dated in December 2002.  At that time, 
the veteran did not have any subjective complaints pertaining 
to a claimed stomach disorder or a psychiatric disorder.  
Additional records from that practice noted a history of 
peptic ulcer disease, but no current diagnosis.  

In a statement dated in July 2003, the veteran stated that he 
served on board the United States Ship (U.S.S.) Tallahatchie 
County LST 1154 AVB 2.  He was assigned to a boiler room and 
performed duties as a boiler tender.  In this regard, he was 
responsible for overseeing a significant amount of steam 
pressure.  He maintained that the heat and the constant 
threat of discipline, in the event that the steam pressure 
decreased, was "extremely nerve racking."  

With regard to his complaints of a stomach disorder, the 
veteran stated that the fumes from the hot oil used to fuel 
the boiler caused him to experience nausea and vomiting for 
the entire time that he performed the boiler tender duties.  
After he was transferred from his duties on board the U.S.S. 
Tallahatchie County, the stomach problems and the nerve 
problems continued.  

Thereafter, the veteran maintained that he was given 
phenobarbital, which he took frequently.  He was later 
discharged.  Following his separation from service, the 
veteran maintained that he attempted to reenlist in the 
service.  He stated that after a physical examination was 
performed in 1958, he was declared physically unfit for 
reenlistment.  

Following his attempt to reenlist, he indicated that he 
received treatment for a bleeding ulcer and peptic ulcers at 
Hillcrest Hospital.  He took several medications for his 
complaints of stomach problems.  With regard to his 
complaints of nerves, he stated that the nerve problem 
resulted in the failure of four marriages, and many problems 
at his place of employment.  

A review of the claims file showed that the RO requested the 
veteran's complete medical records, and in July 2003, the 
National Personnel Records Center (NPRC) responded by 
indicating that the requested records were mailed.  

Medical records beginning in July 2003, from C.E.M., M.D. 
showed that the veteran reported that he suffered from 
bleeding ulcers in the past.  The veteran did not have any 
complaints of a stomach disorder at the time of the July 2003 
visit.  He was seen for follow-up of medical conditions that 
did not pertain to any diagnosed stomach disorder or 
psychiatric disorder.  

In an August 2003 statement, the veteran indicated that he 
was prescribed Valium for years.  He was unable to recall the 
name of the doctor that prescribed Valium.  He did not 
indicate the name of the psychiatric disorder for which he 
was prescribed Valium.  

In September 2003, the RO requested the records pertaining to 
complaints of a stomach disorder from Hillcrest Hospital.  In 
October 2003, the veteran informed the RO that he contacted 
the hospital and was told that the records were unavailable 
and no longer in the hospital's possession.  

In a November 2003 statement, the veteran expressed that he 
tried to obtain medical records to support the claim, but he 
was unsuccessful.  He reiterated his contentions regarding 
being declared physically unfit for reenlistment in 1958.  

In his April 2004 statement, the veteran argued that the 
records reviewed in making the decision to deny his claims 
were incomplete since the referenced physical examination for 
the purpose of reenlistment, which the veteran claims showed 
that he was physically unfit for reenlistment, was not shown 
in the service medical records.  

The VA treatment records, dated through April 2004, showed a 
"personal history of peptic ulcer disease."  These records 
were silent for a diagnosis of any stomach disorder or a 
diagnosis for a psychiatric disorder.  

In the November 2004 statement, the veteran maintained that 
he reported to sick bay on several occasions.  He stated that 
he kept a five-gallon bucket in his possession so that he 
could vomit in the bucket.  Because of the frequent vomiting, 
he claimed that the acid and bile that was produced actually 
ate the lining of his stomach and resulted in the current 
stomach condition that he has suffered from for at least 48 
years.  

The VA treatment records, dated through November 2004, were 
silent for a current stomach disorder or a current 
psychiatric disorder.  

In September 2005, the veteran presented personal testimony 
during a video-conference hearing.  The veteran testified 
that he sought treatment for a bleeding ulcer in 1971, but 
the records noting this treatment were unavailable and he 
testified that the records were not kept on file after a 7 
year time period.  The veteran's wife testified that the 
veteran suffered from a stomach condition since 1995, which 
was around the time that she married the veteran.  According 
to the veteran's wife, the veteran believed that his stomach 
condition resulted from the amount of phenobarbital that he 
took in service.  

When the veteran was asked about the claimed psychiatric 
disorder, he stated that he did not know what his psychiatric 
diagnosis was.  He testified that a problem with his nerves 
began on board the U.S.S. Tallahatchie County.  Later, the 
veteran testified that he experienced a problem with his 
nerves as early as the time in which he was in boot camp.  

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis will be 
accepted as showing pre-service origin.  38 C.F.R. § 3.303(c) 
(2005).  

Analysis

The veteran argues that he is entitled to direct service 
connection for a stomach disorder and an acquired psychiatric 
disorder, which he asserts is related to his service.  One of 
his primary arguments is that he was sick while serving on 
board the U.S.S. Tallahatchie County and that he was 
prescribed phenobarbital, which possibly resulted in his 
claimed disabilities.  

The veteran also argues that his service medical records are 
incomplete to the extent that a physical examination for the 
purpose of reenlistment is missing.  He suggests that the 
missing record may show that he was declared physically unfit 
for reenlistment as a result of the claimed stomach disorder 
and psychiatric disorder.  

While the veteran asserts that the service medical records 
are incomplete, the claims file showed that the RO requested 
the veteran's complete service medical records.  The National 
Personnel Records Center (NPRC) responded by indicating that 
the requested records were mailed.  There veteran's service 
medical records do not show that he underwent a physical 
examination for reenlistment purposes.  

The service medical records revealed that on separation 
examination, the veteran did not have a stomach disorder nor 
did he have a psychiatric disorder.  The post-service medical 
evidence is silent for a current diagnosis of a stomach 
disorder and the record is also silent for a current 
diagnosis of a psychiatric disorder.  

Whether the veteran's contentions regarding his service 
experience and his attempt to reenlist are true are not the 
determinative issues in this case.  The determinative issue 
is whether the veteran currently has a stomach disorder or a 
psychiatric disorder.  The criteria for entitlement to 
service connection is generally met when the evidence shows 
that the veteran has a current disability and when there is 
competent medical evidence showing that the current 
disability was incurred in or aggravated by service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

In the veteran's case, the evidence fails to show the most 
significant element of the criteria: a diagnosis of a current 
disability/disorder.  Absent a finding of a current stomach 
disorder or a current psychiatric disorder, the claims of 
entitlement to service connection cannot be granted.  There 
is no finding of a chronic stomach disorder in service, nor 
is there any evidence of a psychiatric disorder in service.  
Thus, with two of the critical elements of service connection 
absent, the third element, a nexus or relationship between 
service and the present time is also missing.  

While the Board is aware of the veteran's contention that he 
has a stomach disorder and a psychiatric disorder that is 
related to his service in the U.S. Navy, 
as a lay person, the veteran's statements, alone, are 
insufficient and cannot be considered as a basis for 
establishing a medical diagnosis and/or etiology for the 
claimed disabilities.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The preponderance of the evidence is against the claims of 
entitlement to service connection for a stomach disorder and 
an acquired psychiatric disorder.  Thus the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to service connection for a stomach disorder is 
denied.  

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


